Exhibit 10.9

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
20th day of March, 2019, by and between AdaptHealth Holdings LLC, a Delaware
limited liability company (the “Company”), and Luke McGee (“Executive”).

 

W I T N E S S E T H :

 

WHEREAS, Executive is currently employed by the Company as its Chief Executive
Officer; and

 

WHEREAS, Executive is a party to an employment agreement with the Company, dated
May 17, 2018 (the “Prior Agreement”); and

 

WHEREAS, the Company desires to employ Executive and to enter into this
Agreement embodying the terms of such employment, and Executive desires to enter
into this Agreement and to accept such employment, subject to the terms and
provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Executive hereby
agree as follows:

 

Section 1.                                          Definitions.

 

(a)                                 “Accrued Obligations” shall mean (i) all
accrued but unpaid Base Salary through the date of termination of Executive’s
employment, (ii) any unpaid or unreimbursed expenses incurred in accordance with
Section 7 hereof, and (iii) any benefits provided under the Company’s employee
benefit plans upon a termination of employment (excluding any employee benefit
plan providing for severance or similar benefits), in accordance with the terms
contained therein.

 

(b)                                 “Agreement” shall have the meaning set forth
in the preamble hereto.

 

(c)                                  “Annual Bonus” shall have the meaning set
forth in Section 4(b) hereof.

 

(d)                                 “Base Salary” shall mean the salary provided
for in Section 4(a) hereof or any increased salary granted to Executive pursuant
to Section 4(a) hereof.

 

(e)                                  “Board” shall mean the Board of Managers of
the Company.

 

(f)                                   “Cause” shall mean (i) Executive’s
act(s) of gross negligence or willful misconduct in the course of Executive’s
employment hereunder, (ii) willful failure or refusal by Executive to perform in
any material respect Executive’s duties or responsibilities under this
Agreement, (iii) misappropriation (or attempted misappropriation) by Executive
of any assets or business opportunities of the Company or any other member of
the Company Group, (iv) theft, embezzlement or fraud committed (or attempted) by
Executive, at Executive’s direction, or with Executive’s prior actual knowledge,
(v) Executive’s conviction of or pleading “guilty” or “no contest” to, (x) a
felony or (y) any other criminal charge that has, or could be reasonably
expected to have, an adverse impact on the performance of Executive’s duties to
the Company or any other

 

--------------------------------------------------------------------------------



 

member of the Company Group or otherwise result in material injury to the
reputation or business of the Company or any other member of the Company Group,
(vi) any material violation by Executive of the policies of the Company
including but not limited to those relating to sexual harassment or business
conduct, and those otherwise set forth in the manuals or statements of policy of
the Company, (vii) Executive’s material breach of this Agreement or breach of
the Restrictive Covenant Agreement, (viii) any willful act or omission to act of
Executive that is intended to result in material injury to the business,
property, operations, financial condition or reputation of the Company or any
other member of the Company Group, or (ix) Executive’s willful failure to
reasonably cooperate, if requested by the Board, with any investigation or
inquiry into Executive’s or the Company’s business practices (in each case, to
the extent related to the Company or any other member of the Company Group),
whether internal or external, including, but not limited to, Executive’s refusal
to be deposed or to provide truthful testimony or evidence at any trial,
proceeding or inquiry. If, within ninety (90) days subsequent to Executive’s
termination for any reason other than by the Company for Cause, the Company
determines that Executive’s employment could have been terminated for Cause
pursuant to clauses (iii), (iv), or (v) of the definition thereof, Executive’s
employment will be deemed to have been terminated for Cause for all purposes,
and Executive will be required to disgorge to the Company all amounts received
pursuant to this Agreement or otherwise on account of such termination that
would not have been payable to Executive had such termination been by the
Company for Cause.

 

(g)                                  “Closing Date” shall have the meaning set
forth in the Purchase Agreement.

 

(h)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and the rules and regulations promulgated thereunder.

 

(i)                                     “Company” shall have the meaning set
forth in the preamble hereto.

 

(j)                                    “Company Group” shall mean the Company
together with any direct or indirect subsidiaries of the Company.

 

(k)                                 “Compensation Committee” shall mean the
Board or the committee of the Board designated to make compensation decisions
relating to senior executive officers of the Company Group.

 

(l)                                     “Delay Period” shall have the meaning
set forth in Section 13(a) hereof.

 

(m)                             “Disability” shall mean any physical or mental
disability or infirmity of Executive that prevents the performance of
Executive’s duties for a period of (i) ninety (90) consecutive days or (ii) one
hundred twenty (120) non-consecutive days during any consecutive twelve (12)
month period. Any question as to the existence, extent, or potentiality of
Executive’s Disability upon which Executive and the Company cannot agree shall
be determined by a qualified, independent physician selected by the Company and
approved by Executive (which approval shall not be unreasonably withheld). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.

 

(n)                                 “Executive” shall have the meaning set forth
in the preamble hereto.

 

2

--------------------------------------------------------------------------------



 

(o)                                 “Good Reason” shall mean, without
Executive’s consent, (i) a material diminution in Executive’s title, duties, or
responsibilities as set forth in Section 3 hereof, (ii) a material reduction in
Base Salary set forth in Section 4(a) hereof or Annual Bonus opportunity set
forth in Section 4(b) hereof, (iii) the relocation of Executive’s principal
place of employment (as provided in Section 3(c) hereof) more than fifty (50)
miles from its current location, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above). Executive acknowledges and agrees
that Executive’s exclusive remedy in the event of any breach of this Agreement
shall be to assert Good Reason pursuant to the terms and conditions of
Section 8(e) hereof. Notwithstanding the foregoing, during the Term, in the
event that the Company reasonably believes that Executive may have engaged in
conduct that could constitute Cause hereunder, the Company may, in its sole and
absolute discretion, suspend Executive from performing Executive’s duties
hereunder for up to sixty (60) days, and in no event shall any such suspension
constitute an event pursuant to which Executive may terminate employment with
Good Reason or otherwise constitute a breach hereunder; provided, that no such
suspension shall alter the Company’s obligations under this Agreement during
such period of suspension.

 

(p)                                 “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust (charitable or non-charitable), unincorporated
organization, or other form of business entity.

 

(q)                                 “Prior Agreement” shall have the meaning set
forth in the recitals hereto.

 

(r)                                    “Profits Interest” has the meaning
specified in Section 4(c) hereof.

 

(s)                                   “Purchase Agreement” shall mean that
certain Note and Unit Purchase Agreement between BM AH Holdings, LLC and the
Company, dated as of February 27, 2019.

 

(t)                                    “Release of Claims” shall mean the
Release of Claims in substantially the same form attached hereto as Exhibit B
(as the same may be revised from time to time by the Company upon the advice of
counsel).

 

(u)                                 “Restrictive Covenant Agreement” shall mean
the Restrictive Covenant Agreement attached hereto as Exhibit A.

 

(v)                                 “Severance Benefits” shall have the meaning
set forth in Section 8(g) hereof.

 

(w)                               “Severance Term” shall mean the twenty four
(24) month period following Executive’s termination by the Company without Cause
(other than by reason of death or Disability) or by Executive for Good Reason.

 

(x)                                 “Term” shall mean the period specified in
Section 2 hereof.

 

Section 2.                                          Acceptance and Term.

 

The Company agrees to employ Executive, and Executive agrees to serve the
Company, on the terms and conditions set forth herein. The Term shall commence
on the date hereof and shall continue until terminated as provided in Section 8
hereof.

 

3

--------------------------------------------------------------------------------



 

Section 3.                                          Position, Duties, and
Responsibilities; Place of Performance.

 

(a)                                 Position, Duties, and Responsibilities.
During the Term, Executive shall be employed and serve as the Chief Executive
Officer of the Company (together with such other position or positions
consistent with Executive’s title as the Board shall specify from time to time)
and shall have such duties and responsibilities commensurate with such title.
Executive also agrees to serve as an officer and/or director of any other member
of the Company Group, in each case without additional compensation.

 

(b)                                 Performance. Executive shall devote
Executive’s full business time, attention, skill, and best efforts to the
performance of Executive’s duties under this Agreement and shall not engage in
any other business or occupation during the Term, including, without limitation,
any activity that (x) conflicts with the interests of the Company or any other
member of the Company Group, (y) interferes with the proper and efficient
performance of Executive’s duties for the Company, or (z) interferes with
Executive’s exercise of judgment in the Company’s best interests.
Notwithstanding the foregoing, nothing herein shall preclude Executive from
(i) serving, with the prior written consent of the Board, as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
Executive’s personal investments and affairs; provided, however, that the
activities set out in clauses (i), (ii), and (iii) shall be limited by Executive
so as not to materially interfere, individually or in the aggregate, with the
performance of Executive’s duties and responsibilities hereunder.

 

(c)                                  Principal Place of Employment. Executive’s
principal place of employment shall be in the Company’s office in Philadelphia,
Pennsylvania, although Executive understands and agrees that Executive may be
required to travel from time to time for business reasons.

 

Section 4.                                          Compensation.

 

During the Term, Executive shall be entitled to the following compensation:

 

(a)                                 Base Salary. Executive shall be paid an
annualized Base Salary, payable in accordance with the regular payroll practices
of the Company, of not less than $500,000, with increases, if any, as may be
approved in writing by the Compensation Committee.

 

(b)                                 Annual Bonus. Executive shall be eligible
for an annual incentive bonus award determined by the Compensation Committee in
respect of each fiscal year during the Term (the “Annual Bonus”). The target
Annual Bonus for each fiscal year (commencing with the 2019 fiscal year) shall
be 100% of Base Salary, with the actual Annual Bonus payable being based upon
the level of achievement of annual Company and individual performance objectives
for such fiscal year, as determined by the Compensation Committee and
communicated to Executive. The Annual Bonus shall be paid to Executive at the
same time as annual bonuses are generally payable to other senior executives of
the Company subject to Executive’s continuous employment through the payment
date except as otherwise provided for in this Agreement.

 

4

--------------------------------------------------------------------------------



 

(c)                                  Equity Awards.

 

(i)                                     Accelerated Vesting of Existing
Incentive Units. Notwithstanding anything to the contrary, all unvested
Incentive Units (as defined in the Company’s operating agreement) held by
Executive as of the date hereof shall, without any further action by Executive
or the Company, fully vest effective as of the closing of the transactions
contemplated by the Purchase Agreement, subject to Executive’s continuous
employment with the Company through the closing.

 

(ii)                                  New Profits Interests. On or promptly
following the Closing Date and subject to the approval of the Board, the Company
shall grant to Executive “profits interests” (the “Profits Interests”) that will
entitle Executive to not less than 2% of the appreciation in the value of the
Company’s equity value above the equity value on the Closing Date. The Profits
Interests shall be subject to an award agreement which will contain such terms
and conditions as the Board determines appropriate in its sole discretion and
the terms and conditions of the Company’s operating agreement, as in effect from
time to time.

 

Section 5.                                          Employee Benefits.

 

During the Term, Executive shall be entitled to participate in health,
insurance, retirement, and other benefits provided generally to similarly
situated employees of the Company. Executive shall also be entitled to the same
number of holidays, vacation days, and sick days, as well as any other benefits,
in each case as are generally allowed to similarly situated employees of the
Company in accordance with the Company policy as in effect from time to time.
Nothing contained herein shall be construed to limit the Company’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Executive notice, and the right to do so is expressly
reserved.

 

Section 6.                                          Key-Man Insurance.

 

At any time during the Term, the Company shall have the right to insure the life
of Executive for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Executive shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Executive by any such documents.

 

Section 7.                                          Reimbursement of Business
Expenses.

 

During the Term, the Company shall pay (or promptly reimburse Executive) for
documented, out-of-pocket expenses reasonably incurred by Executive in the
course of performing Executive’s duties and responsibilities hereunder, which
are consistent with the Company’s policies in effect from time to time with
respect to business expenses, subject to the Company’s requirements with respect
to reporting of such expenses.

 

Section 8.                                          Termination of Employment.

 

(a)                                 General. The Term shall terminate earlier
than as provided in Section 2 hereof upon the earliest to occur of
(i) Executive’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Cause, and (iv) a termination by
Executive with or

 

5

--------------------------------------------------------------------------------



 

without Good Reason. Upon any termination of Executive’s employment for any
reason, except as may otherwise be requested by the Company in writing and
agreed upon in writing by Executive, Executive shall be deemed to have resigned
from any and all directorships, committee memberships, and any other positions
Executive holds with the Company or any other member of the Company Group and
hereby agrees to execute any documents that the Company (or any member of the
Company Group) determines necessary to effectuate such resignations.
Notwithstanding anything herein to the contrary, the payment (or commencement of
a series of payments) hereunder of any “nonqualified deferred compensation”
(within the meaning of Section 409A of the Code) upon a termination of
employment shall be delayed until such time as Executive has also undergone a
“separation from service” as defined in Treas. Reg. 1.409A-1(h), at which time
such nonqualified deferred compensation (calculated as of the date of
Executive’s termination of employment hereunder) shall be paid (or commence to
be paid) to Executive on the schedule set forth in this Section 8 as if
Executive had undergone such termination of employment (under the same
circumstances) on the date of Executive’s ultimate “separation from service.”

 

(b)                                 Termination Due to Death or Disability.
Executive’s employment shall terminate automatically upon Executive’s death. The
Company may terminate Executive’s employment immediately upon the occurrence of
a Disability, such termination to be effective upon Executive’s receipt of
written notice of such termination. Upon Executive’s death or in the event that
Executive’s employment is terminated due to Executive’s Disability, Executive or
Executive’s estate or Executive’s beneficiaries, as the case may be, shall be
entitled to:

 

(i)                                     The Accrued Obligations; and

 

(ii)                                  Any unpaid Annual Bonus in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is two and
one-half (2½) months following the last day of the fiscal year in which such
termination occurred.

 

Following Executive’s death or a termination of Executive’s employment by reason
of a Disability, except as set forth in this Section 8(b), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

(c)                                  Termination by the Company with Cause.

 

(i)                                     The Company may terminate Executive’s
employment at any time with Cause, effective upon Executive’s receipt of written
notice of such termination; provided, however, that with respect to any Cause
termination relying on clause (ii) or (vi) of the definition of Cause set forth
in Section 1(f) hereof, to the extent that such act or acts or failure or
failures to act are curable, Executive shall be given not less than ten
(10) days’ written notice by the Board of the Company’s intention to terminate
him with Cause, such notice to state in detail the particular act or acts or
failure or failures to act that constitute the grounds on which the proposed
termination with Cause is based, and such termination shall be effective at the
expiration of such ten (10) day notice period unless Executive has fully cured
such act or acts or failure or failures to act that give rise to Cause during
such period.

 

6

--------------------------------------------------------------------------------



 

(ii)                                  In the event that the Company terminates
Executive’s employment with Cause, Executive shall be entitled only to the
Accrued Obligations. Following such termination of Executive’s employment with
Cause, except as set forth in this Section 8(c)(ii), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.

 

(d)                                 Termination by the Company without Cause.
The Company may terminate Executive’s employment at any time without Cause,
effective upon Executive’s receipt of written notice of such termination. In the
event that Executive’s employment is terminated by the Company without Cause
(other than due to death or Disability), Executive shall be entitled to:

 

(i)                                     The Accrued Obligations;

 

(ii)                                  Any unpaid Annual Bonus in respect of any
completed fiscal year that has ended prior to the date of such termination,
which amount shall be paid at such time annual bonuses are paid to other senior
executives of the Company, but in no event later than the date that is two and
one-half (2½) months following the last day of the fiscal year in which such
termination occurred;

 

(iii)                               Continued payment of Base Salary during the
Severance Term, payable in accordance with the Company’s regular payroll
practices; and

 

(iv)                              An amount equal to two (2) times Executive’s
then-current target Annual Bonus, payable in substantially equal installments
during the Severance Term in accordance with the Company’s regular payroll
practices. Notwithstanding the foregoing, the payments and benefits described in
clauses (ii), (iii) and (iv) above shall immediately terminate, and the Company
shall have no further obligations to Executive with respect thereto, in the
event that Executive breaches any provision of the Restrictive Covenant
Agreement. Following such termination of Executive’s employment by the Company
without Cause, except as set forth in this Section 8(d), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment by the Company without Cause shall be receipt of the
Severance Benefits.

 

(e)                                  Termination by Executive with Good Reason.
Executive may terminate Executive’s employment with Good Reason by providing the
Company ten (10) days’ written notice setting forth in reasonable specificity
the event that constitutes Good Reason, which written notice, to be effective,
must be provided to the Company within sixty (60) days of the first occurrence
of such event. During such ten (10) day notice period, the Company shall have a
cure right (if curable), and if not cured within such period, Executive’s
termination will be effective upon the expiration of such cure period, and
Executive shall be entitled to the same payments and benefits as provided in
Section 8(d) hereof for a termination by the Company without Cause, subject to
the same conditions on payment and benefits as described in Section 8(d) hereof.
Following such termination of Executive’s employment by Executive with Good
Reason, except as set forth in this Section 8(e), Executive shall have no
further rights to any compensation or any other benefits under this Agreement.
For the avoidance of doubt, Executive’s sole and exclusive remedy upon a
termination of employment with Good Reason shall be receipt of the Severance
Benefits.

 

7

--------------------------------------------------------------------------------



 

(f)                                   Termination by Executive without Good
Reason. Executive may terminate Executive’s employment without Good Reason by
providing the Company sixty (60) days’ written notice of such termination. In
the event of a termination of employment by Executive under this Section 8(f),
Executive shall be entitled only to the Accrued Obligations. In the event of
termination of Executive’s employment under this Section 8(f), the Company may,
in its sole and absolute discretion, by written notice accelerate such date of
termination without changing the characterization of such termination as a
termination by Executive without Good Reason. Following such termination of
Executive’s employment by Executive without Good Reason, except as set forth in
this Section 8(f), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

(g)                                  Release. Notwithstanding any provision
herein to the contrary, the payment of any amount or provision of any benefit
pursuant to subsection (b), (d), or (e) of this Section 8 (other than the
Accrued Obligations) (collectively, the “Severance Benefits”) shall be
conditioned upon Executive’s execution, delivery to the Company, and
non-revocation of the Release of Claims (and the expiration of any revocation
period contained in such Release of Claims) within sixty (60) days following the
date of Executive’s termination of employment hereunder. If Executive fails to
execute the Release of Claims in such a timely manner so as to permit any
revocation period to expire prior to the end of such sixty (60) day period, or
timely revokes Executive’s acceptance of such release following its execution,
Executive shall not be entitled to any of the Severance Benefits. Further,
(i) to the extent that any of the Severance Benefits constitutes “nonqualified
deferred compensation” for purposes of Section 409A of the Code, any payment of
any amount or provision of any benefit otherwise scheduled to occur prior to the
sixtieth (60th) day following the date of Executive’s termination of employment
hereunder, but for the condition on executing the Release of Claims as set forth
herein, shall not be made until the first regularly scheduled payroll date
following such sixtieth (60th) day and (ii) to the extent that any of the
Severance Benefits do not constitute “nonqualified deferred compensation” for
purposes of Section 409A of the Code, any payment of any amount or provision of
any benefit otherwise scheduled to occur following the date of Executive’s
termination of employment hereunder, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following the date the Release of Claims is
timely executed and the applicable revocation period has ended, after which, in
each case, any remaining Severance Benefits shall thereafter be provided to
Executive according to the applicable schedule set forth herein. For the
avoidance of doubt, in the event of a termination due to Executive’s death or
Disability, Executive’s obligations herein to execute and not revoke the Release
of Claims may be satisfied on Executive’s behalf by Executive’s estate or a
person having legal power of attorney over Executive’s affairs.

 

Section 9.                                          Restrictive Covenant
Agreement.

 

As a condition of, and prior to commencement of, Executive’s employment with the
Company, Executive shall have executed and delivered to the Company the
Restrictive Covenant Agreement. The parties hereto acknowledge and agree that
this Agreement and the Restrictive Covenant Agreement shall be considered
separate contracts, and the Restrictive Covenant Agreement will survive the
termination of this Agreement for any reason.

 

8

--------------------------------------------------------------------------------



 

Section 10.                                   Representations and Warranties of
Executive.

 

Executive represents and warrants to the Company that—

 

(a)                                 Executive is entering into this Agreement
voluntarily and that Executive’s employment hereunder and compliance with the
terms and conditions hereof will not conflict with or result in the breach by
Executive of any agreement to which Executive is a party or by which Executive
may be bound;

 

(b)                                 Executive has not violated, and in
connection with Executive’s employment with the Company will not violate, any
non-solicitation, non-competition, or other similar covenant or agreement of a
prior employer by which Executive is or may be bound; and

 

(c)                                  in connection with Executive’s employment
with the Company, Executive will not use any confidential or proprietary
information Executive may have obtained in connection with employment with any
prior employer.

 

Section 11.                                   Taxes.

 

The Company may withhold from any payments made under this Agreement all
applicable taxes, including but not limited to income, employment, and social
insurance taxes, as shall be required by law. Executive acknowledges and
represents that the Company has not provided any tax advice to Executive in
connection with this Agreement and that Executive has been advised by the
Company to seek tax advice from Executive’s own tax advisors regarding this
Agreement and payments that may be made to Executive pursuant to this Agreement,
including specifically, the application of the provisions of Section 409A of the
Code to such payments.

 

Section 12.                                   Set Off; Mitigation.

 

The Company’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Executive to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Executive and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule. Executive shall not be required to mitigate the amount of any
payment or benefit provided pursuant to this Agreement by seeking other
employment or otherwise, and the amount of any payment or benefit provided for
pursuant to this Agreement shall not be reduced by any compensation earned as a
result of Executive’s other employment or otherwise.

 

9

--------------------------------------------------------------------------------



 

Section 13.                                   Additional Section 409A
Provisions.

 

Notwithstanding any provision in this Agreement to the contrary—

 

(a)                                 Any payment otherwise required to be made
hereunder to Executive at any date as a result of the termination of Executive’s
employment shall be delayed for such period of time as may be necessary to meet
the requirements of Section 409A(a)(2)(B)(i) of the Code (the “Delay Period”).
On the first business day following the expiration of the Delay Period,
Executive shall be paid, in a single cash lump sum, an amount equal to the
aggregate amount of all payments delayed pursuant to the preceding sentence, and
any remaining payments not so delayed shall continue to be paid pursuant to the
payment schedule set forth herein.

 

(b)                                 Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Section 409A
of the Code.

 

(c)                                  To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of
Section 409A of the Code), (i) any such expense reimbursement shall be made by
the Company no later than the last day of the taxable year following the taxable
year in which such expense was incurred by Executive, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Code solely because such expenses are subject to a
limit related to the period the arrangement is in effect.

 

(d)                                 While the payments and benefits provided
hereunder are intended to be structured in a manner to avoid the implication of
any penalty taxes under Section 409A of the Code, in no event whatsoever shall
the Company or any of its affiliates be liable for any additional tax, interest,
or penalties that may be imposed on Executive as a result of Section 409A of the
Code or any damages for failing to comply with Section 409A of the Code (other
than for withholding obligations or other obligations applicable to employers,
if any, under Section 409A of the Code).

 

Section 14.                                   Successors and Assigns; No
Third-Party Beneficiaries.

 

(a)                                 The Company. This Agreement shall inure to
the benefit of the Company and its respective successors and assigns. Neither
this Agreement nor any of the rights, obligations, or interests arising
hereunder may be assigned by the Company to a Person (other than another member
of the Company Group, or its or their respective successors) without Executive’s
prior written consent (which shall not be unreasonably withheld, delayed, or
conditioned); provided, however, that in the event of a sale of all or
substantially all of the assets of the Company or any direct or indirect
division or subsidiary thereof to which Executive’s employment primarily
relates, the Company may provide that this Agreement will be assigned to, and
assumed by, the acquiror of such assets, it being agreed that in such
circumstances, Executive’s consent will not be required in connection therewith.

 

(b)                                 Executive. Executive’s rights and
obligations under this Agreement shall not be transferable by Executive by
assignment or otherwise, without the prior written consent of the Company;
provided, however, that if Executive shall die, all amounts then payable to
Executive

 

10

--------------------------------------------------------------------------------



 

hereunder shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee, or if there be no such
designee, to Executive’s estate.

 

(c)                                  No Third-Party Beneficiaries. Except as
otherwise set forth in Section 8(b) or Section 14(b) hereof, nothing expressed
or referred to in this Agreement will be construed to give any Person other than
the Company, the other members of the Company Group, and Executive any legal or
equitable right, remedy, or claim under or with respect to this Agreement or any
provision of this Agreement.

 

Section 15.                                   Waiver and Amendments.

 

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

 

Section 16.                                   Severability.

 

If any covenants or such other provisions of this Agreement are found to be
invalid or unenforceable by a final determination of a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.

 

Section 17.                                   Governing Law and Jurisdiction.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ALL
DISPUTES AND CONTROVERSIES ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
FINALLY SETTLED AND BINDING UNDER THE RULES OF INTERNATIONAL COMMERCIAL DISPUTE
RESOLUTION OF THE AMERICAN ARBITRATION ASSOCIATION. THE PLACE OF ARBITRATION
SHALL BE NEW YORK, NEW YORK. ANY SUCH ARBITRATION SHALL BE CONDUCTED BY A SINGLE
ARBITRATOR APPOINTED IN ACCORDANCE WITH ICDR RULES. ANY AWARD, VERDICT OR
SETTLEMENT ISSUED UNDER SUCH ARBITRATION MAY BE ENTERED BY ANY PARTY FOR ORDER
OF ENFORCEMENT BY ANY COURT OF COMPETENT JURISDICTION. THE ARBITRATOR SHALL HAVE
THE POWER TO TAKE INTERIM MEASURES HE OR SHE DEEMS NECESSARY, INCLUDING
INJUNCTIVE RELIEF AND MEASURES FOR THE PROTECTION OR CONSERVATION OR PROPERTY.

 

11

--------------------------------------------------------------------------------



 

Section 18.                                   Notices.

 

(a)                                 Place of Delivery. Every notice or other
communication relating to this Agreement shall be in writing, and shall be
mailed to or delivered to the party for whom or which it is intended at such
address as may from time to time be designated by it in a notice mailed or
delivered to the other party as herein provided; provided, that unless and until
some other address be so designated, all notices and communications by Executive
to the Company shall be mailed or delivered to the Company at its principal
executive office, and all notices and communications by the Company to Executive
may be given to Executive personally or may be mailed to Executive at
Executive’s last known address, as reflected in the Company’s records.

 

(b)                                 Date of Delivery. Any notice so addressed
shall be deemed to be given or received (i) if delivered by hand, on the date of
such delivery, (ii) if mailed by courier or by overnight mail, on the first
business day following the date of such mailing, and (iii) if mailed by
registered or certified mail, on the third business day after the date of such
mailing.

 

Section 19.                                   Section Headings.

 

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

 

Section 20.                                   Entire Agreement.

 

This Agreement, together with any exhibits attached hereto, constitutes the
entire understanding and agreement of the parties hereto regarding the
employment of Executive. This Agreement supersedes all prior negotiations,
discussions, correspondence, communications, understandings, and agreements
between the parties relating to the subject matter of this Agreement, including,
without limitation, the Prior Agreement.

 

Section 21.                                   Survival of Operative Sections.

 

Upon any termination of Executive’s employment, the provisions of Section 8
through Section 22 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

 

Section 22.                                   Counterparts.

 

This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. The execution of this Agreement may be by actual
signature or by signature delivered by facsimile or by e-mail as a portable
document format (.pdf) file or image file attachment.

 

*                                        
*                                         *

 

[Signatures to appear on the following page(s).]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

ADAPTHEALTH HOLDINGS LLC

 

 

 

 

 

By:

/s/ Joshua Parnes

 

 

Name:

 

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Luke McGee

 

Luke McGee

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit A

 

RESTRICTIVE COVENANT AGREEMENT

 

As a condition of my becoming employed by, or continuing employment with,
AdaptHealth Holdings LLC, a Delaware limited liability company (the “Company”),
and in consideration of my employment with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

Section 1.                                          Confidential Information.

 

(a)                                 Company Group Information. I acknowledge
that, during the period of my employment with the Company (the “Employment
Period”), I will have access to information about the Company and its direct and
indirect parents, subsidiaries and affiliates (collectively, the “Company
Group”) and that my employment with the Company shall bring me into close
contact with confidential and proprietary information of the Company Group. In
recognition of the foregoing, I agree, at all times during the Employment Period
and thereafter, to hold in confidence, and not to use, except for the benefit of
the Company Group, or to disclose to any person, firm, corporation, or other
entity without prior written authorization of the Company, any Confidential
Information that I obtain or create. I further agree not to make copies of such
Confidential Information except as authorized by the Company. I understand that
“Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group. I understand that Confidential Information includes, but
is not limited to, any and all non-public information that relates to the actual
or anticipated business and/or products, research, or development of the Company
Group, or to the Company Group’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company Group’s products or services and markets, customer lists,
and customers (including, but not limited to, customers of the Company Group on
whom I called or with whom I may become acquainted during the Employment
Period), software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, marketing,
finances, and other business information disclosed by the Company Group either
directly or indirectly in writing, orally, or by drawings or inspection of
premises, parts, equipment, or other Company Group property. Notwithstanding the
foregoing, Confidential Information shall not include (i) any of the foregoing
items that have become publicly and widely known through no unauthorized
disclosure by me or others who were under confidentiality obligations as to the
item or items involved or (ii) any information that I am required to disclose
to, or by, any governmental or judicial authority; provided, however, that in
such event I will give the Company prompt written notice thereof so that the
Company Group may seek an appropriate protective order and/or waive in writing
compliance with the confidentiality provisions of this Restrictive Covenant
Agreement (this “Agreement”).

 

(b)                                 Former Employer Information. I represent
that my performance of all of the terms of this Agreement as an employee of the
Company has not breached and will not breach any agreement to keep in confidence
proprietary information, knowledge, or data acquired by me in confidence or
trust prior or subsequent to the commencement of my employment with the Company,
and I will not disclose to any member of the Company Group, or induce any member
of the Company Group to use, any developments, or confidential or proprietary
information or material I may have obtained in connection with employment with
any prior employer in violation

 

A-1

--------------------------------------------------------------------------------



 

of a confidentiality agreement, nondisclosure agreement, or similar agreement
with such prior employer. During the Employment Period, I will not improperly
make use of, or disclose, any developments, or confidential or proprietary
information or material of any prior employer or other third party, nor will I
bring onto the premises of the Company or use any unpublished documents or any
property belonging to any prior employer or other third party, in violation of
any lawful agreements with that prior employer or third party. I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by the Company.

 

(c)                                  Third Party Information. I understand that
the Company Group has received and in the future may receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company Group’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes. In recognition of
the foregoing, I agree, at all times during the Employment Period and
thereafter, to hold in confidence and will not disclose to anyone (other than
Company Group personnel who need to know such information in connection with
their work for the Company Group), and not to use, except for the benefit of the
Company Group, Third Party Information without the express prior written consent
of an officer of the Company and otherwise treat Third Party Information as
Confidential Information.

 

(d)                                 Whistleblower; Defend Trade Secrets Act
Disclosure.

 

(i)                                     In addition, I understand that nothing
in this Agreement shall be construed to prohibit me from (A) filing a charge or
complaint with, participating in an investigation or proceeding conducted by, or
reporting possible violations of law or regulation to any federal, state or
local government agency, (B) truthfully responding to or complying with a
subpoena, court order, or other legal process, or (C) exercising any rights I
may have under applicable labor laws to engage in concerted activity with other
employees; provided however, that I agree to forgo any monetary benefit from the
filing of a charge or complaint with a government agency except pursuant to a
whistleblower program or where my right to receive such a monetary benefit is
otherwise not waivable by law.

 

(ii)                                  I understand that the Defend Trade Secrets
Act provides that I may not be held criminally or civilly liable under any
Federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a Federal, state, or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In the event that I file a lawsuit for retaliation by
any member of the Company Group for reporting a suspected violation of law, I
may disclose the trade secret to my attorney and use the trade secret
information in the court proceeding, if I file any document containing the trade
secret under seal and do not disclose the trade secret, except pursuant to court
order.

 

Section 2.                                          Inventions.

 

(a)                                 No Prior Developments. By signing below, I
represent that there are no developments, inventions, concepts, know-how,
original works of authorship, improvements,

 

A-2

--------------------------------------------------------------------------------



 

trade secrets, methodology, algorithms, software, processes, formulas, designs,
drawings and other technological advancements and implementations that I can
demonstrate were created or owned by me prior to the commencement of the
Employment Period, which belong solely to me or belong to me jointly with
another, that relate in any way to any of the actual or proposed businesses,
products, or research and development of any member of the Company Group and
which are not assigned to the Company hereunder.

 

(b)                                 Assignment of Inventions. Without additional
compensation, I agree to assign, and hereby do assign, to the Company all
rights, title and interest throughout the world in and to all Inventions (as
defined below) which I may solely or jointly conceive, create, invent, develop,
modify, compile or reduce to practice, at any time during any period during
which I perform or performed services for the Company Group both before or after
the date hereof (the “Assignment Period”), whether as an officer, employee,
director, independent contractor, consultant, or agent, or in any other
capacity, whether or not during regular working hours, provided they either
(i) relate at the time of conception, development or reduction to practice to
the business of any member of the Company Group, or the actual or anticipated
research or development of any member of the Company Group; (ii) result from or
relate to any work performed for any member of the Company Group; or (iii) are
developed through the use of equipment, supplies, or facilities of any member of
the Company Group, or any Confidential Information, or in consultation with
personnel of any member of the Company Group (collectively referred to as
“Company IP Rights”). I understand that “Inventions” means inventions, concepts,
know-how, developments, original works of authorship, improvements, trade
secrets, methodology, algorithms, software, processes, formulas, designs,
drawings and other technological advancements and implementations. I agree that
I will promptly make full written disclosure to the Company of any Company IP
Rights I participate in conceiving, creating, inventing, developing, modifying,
compiling or reducing to practice during the Assignment Period. I further
acknowledge that, to the greatest extent permitted by applicable law, all
Company IP Rights made by me (solely or jointly with others) within the scope of
and during the Assignment Period are “works made for hire” for which I am, in
part, compensated by my salary, unless regulated otherwise by law. If any
Company IP Rights cannot be assigned, I hereby grant to the Company Group an
exclusive, assignable, irrevocable, perpetual, worldwide, sublicenseable
(through one or multiple tiers), royalty-free, unlimited license to use, make,
modify, sell, offer for sale, reproduce, distribute, create derivative works of,
publicly perform, publicly display and digitally perform and display such work
in any media now known or hereafter known. Outside the scope of my service,
whether during or after the Employment Period, I agree not to (i) modify, adapt,
alter, translate, or create derivative works from any such work of authorship or
(ii) merge any such work of authorship with other Company IP Rights. To the
extent rights related to paternity, integrity, disclosure and withdrawal
(collectively, “Moral Rights”) may not be assignable under applicable law and to
the extent the following is allowed by the laws in the various countries where
Moral Rights exist, I hereby irrevocably waive such Moral Rights and consent to
any action of the Company Group that would violate such Moral Rights in the
absence of such consent.

 

(c)                                  Maintenance of Records. I agree to keep and
maintain adequate and current written records of all Company IP Rights made by
me (solely or jointly with others) during the Assignment Period. The records may
be in the form of notes, sketches, drawings, flow charts, electronic data or
recordings, and any other format. The records will be available to and remain
the sole property of the Company Group at all times. I agree not to remove such
records from the Company’s place

 

A-3

--------------------------------------------------------------------------------



 

of business except as expressly permitted by Company Group policy, which may,
from time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.

 

(d)                                 Intellectual Property Rights. I hereby agree
to assist the Company, or its designee, at the Company’s expense, in every way
to secure the rights of the Company Group in the Company IP Rights and any
copyrights, patents, trademarks, service marks, database rights, domain names,
mask work rights, moral rights, and other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain, and transfer such rights and in order to assign and convey to the
Company Group the sole and exclusive right, title, and interest in and to such
Company IP Rights, and any intellectual property and other proprietary rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the Assignment Period until the expiration of the last such
intellectual property right to expire in any country of the world; provided,
however, that the Company shall reimburse me for my reasonable expenses incurred
in connection with carrying out the foregoing obligation. If the Company is
unable because of my mental or physical incapacity or unavailability for any
other reason to secure my signature to apply for or to pursue any application
for any United States or foreign patents or copyright registrations covering
Company IP Rights or original works of authorship assigned to the Company as
above, then I hereby irrevocably designate and appoint the Company and its duly
authorized officers and agents as my agent and attorney in fact to act for and
in my behalf and stead to execute and file any such applications or records and
to do all other lawfully permitted acts to further the application for,
prosecution, issuance, maintenance, and transfer of letters patent or
registrations thereon with the same legal force and effect as if originally
executed by me. I hereby waive and irrevocably quitclaim to the Company any and
all claims, of any nature whatsoever, that I now or hereafter have for past,
present, or future infringement of any and all proprietary rights assigned to
the Company.

 

(e)                                  State Non-assignable Invention Exemptions.
Solely to the extent that I (i) was or am an employee of the Company and
(ii) was or am based in California, Illinois, Washington, Kansas or Minnesota or
otherwise entitled to the benefits of the state statutes of
California, Illinois, Washington, Kansas or Minnesota during the Employment
Period, then, to the extent the assignment of Company IP Rights to the Company
in this Section 2 can be construed to cover inventions excluded under the
appropriate state statutes (including California Labor Code Sec. 2870, Illinois
Employee Patent Act, 765 ILCS 1060, Sec. 2, Revised Code of Washington
Section 49.44.140(1), Kansas Statute K.S.A. §44-130, and Minn. Stat. §181.78,
each incorporated herein by reference), this Section 2 shall not apply to such
inventions.

 

Section 3.                                          Returning Company Group
Documents.

 

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information, Third
Party Information and all other documents, materials, information, and property
developed by me pursuant to my employment or otherwise belonging to the Company
and, if so requested, will certify in writing that I have fully complied

 

A-4

--------------------------------------------------------------------------------



 

with the foregoing obligation. I agree further that I will not copy, delete, or
alter any information contained upon my Company computer or Company equipment
before I return it to the Company. In addition, if I have used any personal
computer, server, or e-mail system to receive, store, review, prepare or
transmit any Company information, including but not limited to, Confidential
Information, I agree to provide the Company with a computer-useable copy of all
such Company information and then permanently delete and expunge such Company
information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I agree further that any property situated on the
Company’s premises and owned by the Company (or any other member of the Company
Group), including disks and other storage media, filing cabinets, and other work
areas, is subject to inspection by personnel of any member of the Company Group
at any time with or without notice.

 

Section 4.                                          Disclosure of Agreement.

 

As long as it remains in effect, I will disclose the existence of this Agreement
to any prospective employer, partner, co-venturer, investor, or lender prior to
entering into an employment, partnership, or other business relationship with
such person or entity. I also consent to the notification of my prospective
employer, partner, co-venturer, investor, or lender of my rights and obligations
under this Agreement, by the Company providing a copy of this Agreement or
otherwise.

 

Section 5.                                          Publicity.

 

I hereby consent to any and all uses and displays by the Company Group of my
name, voice, likeness, image, appearance and biographical information in or in
connection with any printed, electronic or digital materials, including, without
limitation, any pictures, audio or video recordings, digital images, websites,
television programs, advertising, sales or marketing brochures, printed
materials and computer media, throughout the world and at any time during or
after the Employment Period for all legitimate business purposes of the Company
Group (the “Permitted Use”). I hereby forever release the Company Group and each
of their respective current or former directors, officers, employees,
shareholders, representatives and agents from any and all claims, actions,
damages, losses, costs, expenses and liability of any kind arising under any
legal or equitable theory whatsoever at any time during or after the Employment
Period in connection with any Permitted Use.

 

Section 6.                                          Restrictions on Interfering.

 

(a)                                 Non-Competition. During the Restricted
Period, I shall not, directly or indirectly, individually or on behalf of any
person, company, enterprise, or entity, or as a sole proprietor, partner,
shareholder, director, officer, principal, agent, or executive, or in any other
capacity or relationship, engage in any Competitive Activities, within the
United States or any other jurisdiction in which the Company Group is actively
engaged in business.

 

(b)                                 Non-Interference. During the Restricted
Period, I shall not, directly or indirectly for my own account or for the
account of any other individual or entity, engage in Interfering Activities.

 

A-5

--------------------------------------------------------------------------------



 

(c)                                  Definitions. For purposes of this
Agreement:

 

(i)                                     “Business Relation” shall mean any
current or prospective client, customer, licensee, or other business relation of
the Company Group, or any such relation that was a client, customer, licensee,
supplier, or other business relation within the twelve (12) month period prior
to the termination of the Employment Period, in each case, to whom I provided
services, or with whom I transacted business, or whose identity became known to
me in connection with my relationship with or employment by the Company.

 

(ii)                                  “Competitive Activities” shall mean the
business of owning and operating a durable medical equipment business or any
other business activity that is competitive with the then-current or
demonstrably planned business activities of the Company Group.

 

(iii)                               “Interfering Activities” shall mean
(A) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Person employed by, or providing consulting
services to, any member of the Company Group and who is or is likely to be in
possession of Confidential Information to terminate such Person’s employment or
services (or in the case of a consultant, materially reducing such services)
with the Company Group; (B) hiring any individual who was employed by the
Company Group within the six (6) month period prior to the date of such hiring;
or (C) encouraging, soliciting, or inducing, or in any manner attempting to
encourage, solicit, or induce, any Business Relation to cease doing business
with or reduce the amount of business conducted with any member of the Company
Group, or in any way interfering with the relationship between any such Business
Relation and any member of the Company Group.

 

(iv)                              “Person” shall mean any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust (charitable or non- charitable), unincorporated
organization, or other form of business entity.

 

(v)                                 “Restricted Period” shall mean the period
commencing on the date hereof and ending on the twenty-four (24) month
anniversary of such date of termination.

 

(d)                                 Non-Disparagement. I agree that during the
Employment Period, and at all times thereafter, I will not make any disparaging
or defamatory comments regarding any member of the Company Group or its
respective current or former directors, officers, employees or shareholders in
any respect or make any comments concerning any aspect of my relationship with
any member of the Company Group or any conduct or events which precipitated any
termination of my employment from the Company. However, my obligations under
this subsection (d) shall not apply to disclosures required by applicable law,
regulation, or order of a court or governmental agency.

 

Section 7.                                          Reasonableness of
Restrictions.

 

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the Company’s industry, and that I will have the opportunity to develop
substantial relationships with existing and prospective clients, accounts,
customers, consultants, contractors, investors, and strategic partners of the
Company Group during the course of and as a result of my employment with the
Company. In light of the foregoing, I recognize and acknowledge that the
restrictions and limitations set forth in this Agreement are reasonable and
valid in geographical and temporal scope and in all other

 

A-6

--------------------------------------------------------------------------------



 

respects and are essential to protect the value of the business and assets of
the Company Group. I acknowledge further that the restrictions and limitations
set forth in this Agreement will not materially interfere with my ability to
earn a living following the termination of the Employment Period and that my
ability to earn a livelihood without violating such restrictions is a material
condition to my employment with the Company.

 

Section 8.                                          Independence; Severability;
Blue Pencil.

 

Each of the rights enumerated in this Agreement shall be independent of the
others and shall be in addition to and not in lieu of any other rights and
remedies available to the Company Group at law or in equity. If any of the
provisions of this Agreement or any part of any of them is hereafter construed
or adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of this Agreement, which shall be given full effect without regard to
the invalid portions. If any of the covenants contained herein are held to be
invalid or unenforceable because of the duration of such provisions or the area
or scope covered thereby, I agree that the court making such determination shall
have the power to reduce the duration, scope, and/or area of such provision to
the maximum and/or broadest duration, scope, and/or area permissible by law, and
in its reduced form said provision shall then be enforceable.

 

Section 9.                                          Injunctive Relief.

 

I expressly acknowledge that, because my services are personal and unique and
because I will have access to Confidential Information, any breach or threatened
breach of any of the terms and/or conditions set forth in this Agreement may
result in substantial, continuing, and irreparable injury to the members of the
Company Group for which monetary damages would not be an adequate remedy.
Therefore, I hereby agree that, in addition to any other right or remedy that
may be available to the Company in law or in equity, any member of the Company
Group shall be entitled to injunctive relief, specific performance, or other
equitable relief by a court of appropriate jurisdiction in the event of any
breach or threatened breach of the terms of this Agreement without the necessity
of proving irreparable harm or injury as a result of such breach or threatened
breach or posting a bond and without liability should relief be denied, modified
or vacated. Notwithstanding any other provision to the contrary, I acknowledge
and agree that the Restricted Period shall be tolled during any period of
violation of any of the covenants in Section 6 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

 

Section 10.                                   Cooperation.

 

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company Group and its or their respective counsel in connection with any
investigation, administrative proceeding, or litigation relating to any matter
that occurred during the Employment Period in which I was involved or of which I
have knowledge. As a condition of such cooperation, the Company shall reimburse
me for reasonable out-of-pocket expenses incurred at the request of the Company
with respect to my compliance with this Section. I also agree that, in the event
that I am subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or

 

A-7

--------------------------------------------------------------------------------



 

provide documents (in a deposition, court proceeding, or otherwise) that in any
way relates to my employment by the Company and/or any other member of the
Company Group, I will give prompt notice of such request to the Company and will
make no disclosure until the Company and/or the other member of the Company
Group has had a reasonable opportunity to contest the right of the requesting
person or entity to such disclosure.

 

Section 11.                                   General Provisions.

 

(a)                                 Governing Law and Jurisdiction. EXCEPT WHERE
PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION, CONSTRUCTION, AND
PERFORMANCE OF THIS AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. FURTHER, I HEREBY
CONSENT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF NEW YORK, AND WAIVE ANY RIGHT TO TRIAL BY JURY, IN CONNECTION WITH
ANY DISPUTE ARISING UNDER OR CONCERNING THIS AGREEMENT.

 

(b)                                 Entire Agreement. This Agreement sets forth
the entire agreement and understanding between the Company and me relating to
the subject matter herein and merges all prior discussions between us. No
modification or amendment to this Agreement, nor any waiver of any rights under
this Agreement, will be effective unless in writing signed by the party to be
charged. Any subsequent change or changes in my duties, obligations, rights, or
compensation will not affect the validity or scope of this Agreement.

 

(c)                                  No Right of Continued Employment. I
acknowledge and agree that nothing contained herein shall be construed as
granting me any right to continued employment by the Company, and the right of
the Company to terminate my employment at any time and for any reason, with or
without cause, is specifically reserved.

 

(d)                                 Successors and Assigns. This Agreement will
be binding upon my heirs, executors, administrators, and other legal
representatives and will be for the benefit of the Company, its successors, and
its assigns. I expressly acknowledge and agree that this Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets or
stock of the Company or of any business or division of the Company for which I
provide services, whether by purchase, merger, or other similar corporate
transaction.

 

(e)                                  Survival. The provisions of this Agreement
shall survive the termination of my employment with the Company and/or the
assignment of this Agreement by the Company to any successor in interest or
other assignee.

 

*                                        
*                                         *

 

[Signature to appear on the following page.]

 

A-8

--------------------------------------------------------------------------------



 

I, Luke McGee, have executed this Restrictive Covenant Agreement on the date set
forth below:

 

Date: March 20, 2019

/s/ Luke McGee

 

(Signature)

 

 

 

 

 

Luke McGee

 

(Type/Print Name)

 

[Signature Page to Luke McGee Restrictive Covenant Agreement]

 

--------------------------------------------------------------------------------



 

Exhibit B

 

RELEASE OF CLAIMS

 

As used in this Release of Claims (this “Release”), the term “claims” will
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses, and liabilities, of whatsoever kind or nature, in law, in
equity, or otherwise.

 

For and in consideration of the Severance Benefits (as defined in my Employment
Agreement, dated March 20, 2019, with AdaptHealth Holdings LLC, a Delaware
limited liability company (such entity, the “Company” and such agreement, my
“Employment Agreement”)), and other good and valuable consideration, I, Luke
McGee, for and on behalf of myself and my heirs, administrators, executors, and
assigns, effective as of the date on which this release becomes effective
pursuant to its terms, do fully and forever release, remise, and discharge the
Company and each of its direct and indirect subsidiaries and affiliates, and
their respective successors and assigns, together with their respective current
and former officers, directors, partners, shareholders, employees, and agents
(collectively, the “Group”), from any and all claims whatsoever up to the date
hereof that I had, may have had, or now have against the Group, whether known or
unknown, for or by reason of any matter, cause, or thing whatsoever, including
any claim arising out of or attributable to my employment or the termination of
my employment with the Company, whether for tort, breach of express or implied
employment contract, intentional infliction of emotional distress, wrongful
termination, unjust dismissal, defamation, libel, or slander, or under any
federal, state, or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability, or sexual orientation. The
release of claims in this Release includes, but is not limited to, all claims
arising under the Age Discrimination in Employment Act of 1967 (“ADEA”), Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1991, the Family and Medical Leave Act of 1993,
the Worker Adjustment and Retraining Notification Act of 1988 and the Equal Pay
Act of 1963, each as may be amended from time to time, and all other federal,
state, and local laws, the common law, and any other purported restriction on an
employer’s right to terminate the employment of employees. The release contained
herein is intended to be a general release of any and all claims to the fullest
extent permissible by law.

 

By executing this Release, I specifically release all claims relating to my
employment and its termination under ADEA, a United States federal statute that,
among other things, prohibits discrimination on the basis of age in employment
and employee benefit plans.

 

Notwithstanding any provision of this Release to the contrary, by executing this
Release, I am not releasing (i) any claims relating to my rights under Section 8
of my Employment Agreement, (ii) any claims that cannot be waived by law,
(iii) my rights with respect to any equity securities that I own in the Company,
or (iv) my right of indemnification as provided by, and in accordance with the
terms of, the Company’s by-laws or a Company insurance policy providing such
coverage, as any of such may be amended from time to time.

 

I expressly acknowledge and agree that I—

 

·                                          Am able to read the language, and
understand the meaning and effect, of this Release;

 

B-1

--------------------------------------------------------------------------------



 

·                                          Have no physical or mental impairment
of any kind that has interfered with my ability to read and understand the
meaning of this Release or its terms, and that I am not acting under the
influence of any medication, drug, or chemical of any type in entering into this
Release;

 

·                                          Am specifically agreeing to the terms
of the release contained in this Release because the Company has agreed to pay
me the Severance Benefits in consideration for my agreement to accept it in full
settlement of all possible claims I might have or ever have had, and because of
my execution of this Release;

 

·                                          Acknowledge that, but for my
execution of this Release, I would not be entitled to the Severance Benefits;

 

·                                          Understand that, by entering into
this Release, I do not waive rights or claims under ADEA that may arise after
the date I execute this Release;

 

·                                          Had or could have had [twenty-one
(21)][forty-five (45)](1) calendar days from the date of my termination of
employment (the “Release Expiration Date”) in which to review and consider this
Release, and that if I execute this Release prior to the Release Expiration
Date, I have voluntarily and knowingly waived the remainder of the review
period;

 

·                                          Have not relied upon any
representation or statement not set forth in this Release or my Employment
Agreement made by the Company or any of its representatives;

 

·                                          Was advised to consult with my
attorney regarding the terms and effect of this Release; and

 

·                                          Have signed this Release knowingly
and voluntarily.

 

I represent and warrant that I have not previously filed, and to the maximum
extent permitted by law agree that I will not file, a complaint, charge, or
lawsuit against any member of the Group regarding any of the claims released
herein. If, notwithstanding this representation and warranty, I have filed or
file such a complaint, charge, or lawsuit, I agree that I shall cause such
complaint, charge, or lawsuit to be dismissed with prejudice and shall pay any
and all costs required in obtaining dismissal of such complaint, charge, or
lawsuit, including without limitation the attorneys’ fees of any member of the
Group against whom I have filed such a complaint, charge, or lawsuit.
Notwithstanding anything to the contrary, nothing herein shall prevent or
restrict me from (i) filing a charge or complaint with, participating in an
investigation or proceeding conducted by, or reporting possible violations of
law or regulation to any federal, state or local government agency;
(ii) truthfully responding to or complying with a subpoena, court order, or
other legal process; or (iii) exercising any rights I may have under applicable
labor laws to engage in concerted activity with other employees; provided
however, that I hereby forgo any monetary benefit from the filing of a charge or
complaint with a government agency except

 

--------------------------------------------------------------------------------

(1)         To be selected based on whether applicable termination was “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967).

 

B-2

--------------------------------------------------------------------------------



 

pursuant to a whistleblower program or where my right to receive such a monetary
benefit is otherwise not waivable by law.

 

I hereby agree to waive any and all claims to re-employment with the Company or
any other member of the Group and affirmatively agree not to seek further
employment with the Company or any other member of the Group.

 

Notwithstanding anything contained herein to the contrary, this Release will not
become effective or enforceable prior to the expiration of the period of seven
(7) calendar days immediately following the date of its execution by me (the
“Revocation Period”), during which time I may revoke my acceptance of this
Release by notifying the Company and the Board of Directors of the Company, in
writing, delivered to the Company at its principal executive office, marked for
the attention of its General Counsel. To be effective, such revocation must be
received by the Company no later than 11:59 p.m. on the seventh (7th) calendar
day following the execution of this Release. Provided that the Release is
executed and I do not revoke it during the Revocation Period, the eighth (8th)
calendar day following the date on which this Release is executed shall be its
effective date. I acknowledge and agree that if I revoke this Release during the
Revocation Period, this Release will be null and void and of no effect, and
neither the Company nor any other member of the Group will have any obligations
to pay me the Severance Benefits.

 

The provisions of this Release shall be binding upon my heirs, executors,
administrators, legal personal representatives, and assigns. If any provision of
this Release shall be held by any court of competent jurisdiction to be illegal,
void, or unenforceable, such provision shall be of no force or effect. The
illegality or unenforceability of such provision, however, shall have no effect
upon and shall not impair the enforceability of any other provision of this
Release.

 

EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE VALIDITY, INTERPRETATION,
CONSTRUCTION, AND PERFORMANCE OF THIS RELEASE IS GOVERNED BY AND IS TO BE
CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES. ANY
DISPUTE OR CLAIM ARISING OUT OF OR RELATING TO THIS RELEASE OR CLAIM OF BREACH
HEREOF SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN
ANY COURT SITTING IN MANHATTAN, NEW YORK, BUT ONLY IN THE EVENT FEDERAL
JURISDICTION DOES NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS. BY EXECUTION
OF THIS RELEASE, I CONSENT TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, AND
WAIVE ANY RIGHT TO CHALLENGE JURISDICTION OR VENUE IN SUCH COURT WITH REGARD TO
ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.
FURTHER, I HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN CONNECTION WITH ANY SUIT,
ACTION, OR PROCEEDING UNDER OR IN CONNECTION WITH THIS RELEASE.

 

B-3

--------------------------------------------------------------------------------



 

Capitalized terms used, but not defined herein, shall have the meanings ascribed
to such terms in my Employment Agreement.

 

*                                        
*                                         *

 

I, Luke McGee, have executed this Release of Claims on the respective date set
forth below:

 

 

 

 

 

Luke McGee

 

 

 

 

 

 

 

Date:

[To Be Executed Following

 

 

Termination of Employment]

 

B-4

--------------------------------------------------------------------------------